The plaintiff, a sergeant in the Medford police department, commenced this action in the Superior Court by way of a petition for writ of mandamus, seeking to compel the defendant to fill a vacancy in the rank of lieutenant in the Medford police department by promoting him. The case was presented to the judge on an agreed statement of facts. The plaintiff appeals from a judgment dismissing his petition. The defendant, as chief administrative officer of the city of Medford (G. L. c. 43, § 103, as amended through St. 1973, c. 128; City Manager of Medford v. State Labor Relations Commn. 353 Mass. 519, 521, n.3 [1968]; see Allen v. Cambridge, 316 Mass. 351, 353 [1944]), could properly decide not to fill a vacancy in the rank of lieutenant in the Medford police department. G. L. c. 43, §§ 104, 105. Compare 1937 House Doc. No. 233 with 1938 House Doc. No. 1710 (legislative precursors of what is now G. L. c. 43, § 105). The petition was correctly dismissed for the reasons stated in the judge’s findings, rulings and order for judgment.

Judgment affirmed with double costs.